MORRIS, Judge.
Defendant has failed properly to set forth his exceptions. “Such exceptions are completely ineffectual and will not be considered on appeal. Rule 21, Rules of Practice in the Court of Appeals. [Citations omitted.] However, in the absence of exceptions, or when exceptions have not been properly preserved in accordance with our Rules of Practice, the appeal will be taken as an exception to the judgment. Holden v. Holden, 245 *579N.C. 1, 95 S.E. 2d 118 (1956).” Moore v. Strickland, 23 N.C., App. 732, 733, 209 S.E. 2d 830 (1974). Our inquiry is thus limited to the question whether error appears on the face of the record.
We find no error appearing on the face of the record. Indeed, a review of the entire record reveals no prejudicial error. We note that defendant’s brief contains statements probably intended as explanation or justification. However, nothing appears in the record which would indicate that there was a justifiable reason for counsel’s failure to appear, nor does the record contain anything which would indicate any abuse of discretion on the part of the court in refusing to reopen the case and continue it.
Affirmed.
Judges Parker and Hedrick concur.